DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 8/15/2022 has been received and entered in to the case. 
	Claims 1-8 have been considered on the merits. All arguments have been fully considered. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 5-8 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature) without significantly more. 
The claim(s) recite(s) a pharmaceutical composition comprising a conditioned medium derived from neonatal cardiac stem cells, and thus they are directed to a nature-based product. The claimed product is derived from culturing the neonatal cardiac stem cells that naturally occurring product according to the instant specification, and the undefined components naturally secreted from the naturally occurring cells in the culture medium would be considered as naturally occurring products (e.g. exosome, secreted proteins, etc.). The neonatal cardiac stem cells of the claims have been sorted for c-kit+ and expanded in vitro. However, this does not render the cells are significantly different than the naturally occurring cells, and the molecules or components secreted from the cells are not considered significantly different from those secreted in nature in the absence of any evidence to the contrary. 
Claim 1 requires the neonatal cardiac stem cells that have been sorted for c-kit+ and expanded in vitro. Thus, under the broadest reasonable interpretation, the claimed pharmaceutical composition comprising a conditioned medium and/or the neonatal cardiac stem cells is considered as a composition comprising nature-based products. In this case, there is no naturally occurring counterpart to the claimed composition, so the composition is compared to the individual components as they occur in nature (see MPEP§2106.04(c)(II)(A)). 
The “conditioned medium” is understood as a medium comprising molecules/extracellular vesicles (exosomes) secreted from the cultured cells, and since any ingredients secreted from the naturally occurring cells is considered as naturally occurring products, the conditioned medium would contain naturally occurring ingredients. The claims do not particularly limit the ingredients of the medium, and thus, the medium could be any including naturally occurring chemicals in a water, for example. Furthermore, there is no indication in the specification that the components of the culture medium would change the characteristics of the naturally occurring products secreted from the cells. The claimed cells are not considered significantly different from the cells naturally occurring in the body. By sorting the c-kit+ cells, the resulting cell population is already present in the nature since the neonatal cardiac stem cells are naturally occurring. There is no particular limitation given to the cells such that the claimed cells have any changes or improvement in their characteristics compared to those in their nature. There is no showing that the components secreted from the claimed cells are significantly different from those naturally occurring. 
Claim 2 discloses that the nCSCs are manipulated to increase secretion of various growth factors as claimed. The claim does not particularly disclose if the increased secretion of these growth factors is due to the nCSCs being changed its characteristics and if so, whether the increased secretion is significantly different from nCSCs in nature. It is understood that nCSCs would necessarily change their secretory profile upon activation or stimulation caused by in vivo environment. Thus, without a clear evidence, it is the Examiner’s position that increased secretion of the claimed growth factors does not necessarily make the claimed nCSCs significantly different from their naturally occurring counterpart.
Claim 5 discloses that the cells are manipulated to express Hsp70, Hsp27 and/or ISL-1. The instant specification discloses that the activation of expression of Hsp70 , Hsp60 and/r Hsf-1 is either naturally or manipulation of the cells (para. 39 of PGPub). While the claim discloses the step of manipulating the cells, however, without specific limitations given to the manipulation (e.g. recombinant expression), and the disclosure of the activating expression via natural means in the specification, it is the Examiner’s position that the resulting cells would not be significantly different from the naturally occurring cells under the broadest reasonable interpretation.
Under the broadest reasonable interpretation of the claims, the composition as claimed can be interpreted as a conditioned medium that is free of the cells, or the stimulation of the cells are separately carried out. There is no evidence that the conditioned medium derived from the cells exposed to these naturally occurring molecules are different from the conditioned medium comprising naturally secreted molecules from the naturally occurring cells. 
Claim 7 requires the claimed cells along with the conditioned medium in the composition. The neonatal cardiac stem cells are naturally occurring product according to the instant specification. 
Claim 8 discloses a pharmaceutically acceptable carrier. The claimed carrier would encompass any naturally occurring carrier as well as synthetic man-made carrier. However, there is no indication whether or not the presence of a pharmaceutically acceptable carrier change or improve the characteristics of the claimed product such that renders them significantly different from naturally occurring counterparts. 
This judicial exception is not integrated into a practical application because there is no additional limitation directed to a practical application of the naturally occurring product. It is noted that the term “pharmaceutical” would indicate an intended purpose of the product. However, this does not actively integrate the product into a practical application. The new claim, claim 8, discloses that the pharmaceutical composition comprises a pharmaceutically acceptable carrier. This limitation does not integrate the judicial exception to a practical application.
Claims 1-2 and 5-7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements  do not change the nature of the secreted molecules and/or exosomes from the cells into the culture medium. Rather it would increase secretion of naturally occurring molecules as listed in claim 2. At most, this could change the amount of each naturally occurring products in the conditioned medium but does not change characteristics and/or properties of these naturally occurring products. Claim 8 discloses a pharmaceutically acceptable carrier. However, it is well understood, routine and conventional to use a carrier for cells and cell culture medium. Therefore, based on the above discussion, the instant claims do not disclose subject matter eligible under 35 USC §101.
	
Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive.
The Examiner has addressed applicant’s argument fully in the previous OA, and in the absence of any additional evidence, it is the Examiner’s position that the claimed composition of a conditioned medium comprising molecules secreted (i.e. secretome) from neonatal cardiac stem cells would not significantly different from the molecules secreted from these cells in vivo. 
However, upon further consideration to expedite the prosecution, the examiner has identified that the exposure of the neonatal cardiac stem cells of the claimed invention to one or more heat shock response inducers would necessarily change the secretome of the claimed cells and there is no indication that these cells are exposed in vivo with the heat shock response inducers as claimed. Based on this analysis, the Examiner presents a proposed amendment to the claims in condition for allowance (see below). 
The Examiner has attempted to contact Mr. Bill Christensen a few times to propose an examiner’s amendment but failed.

Proposed amendment by the examiner
1. (Currently Amended) A pharmaceutical composition prepared for human administration comprising a therapeutically effective amount of a conditioned medium derived exposed to one or more heat shock response inducers in a culture medium in vitro have been sorted for c-kit+ and expanded in vitro and 

3 (canceled)

4. (Currently Amended) The pharmaceutical composition of claim [[3]]1, wherein the one or more heat shock response inducer is celastrol, triptolide, or a combination thereof.

7. (Currently Amended) The pharmaceutical composition of claim 1, wherein the pharmaceutical composition further comprises the neonatal cardiac stem cells
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632